DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/851,243 filed on April 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/25/2022 responding to the Office action mailed on 05/13/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 2-5, 7, 9, 10, and 13.

Allowable Subject Matter           
Claims 2-5, 7, 9, 10, and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 3, 5, and 9, the prior art of record Gardner (US 2019/0006334) and Rhee (US 2018/0290882) disclose most aspects of the claimed invention.  However, with respect to claim 3, they do not disclose “a first insulating film between the semiconductor substrate and the porous metal oxide film, the first insulating film defining a through hole, and wherein the porous metal oxide film is electrically connected to the connection through the through hole of the first insulating film”.
Regarding claim 5, the prior art of record does not disclose that “the connection has a high-concentration region that is higher in impurity concentration than an area surrounding the high-concentration region”.
Regarding claim 9, the prior art of record does not disclose “an electrode pad on a side of the first main surface of the semiconductor substrate and electrically connected to an external circuit, and wherein the porous metal oxide film includes an oxide of a metal material included in the electrode pad”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814